 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3

 4   United States of America,

 5                  Plaintiff,                             Case No. 3:13-CR-00062-RCJ-VPC-1

 6   vs.                                                                 ORDER

 7   Kevin Clifton Greear,

 8                  Defendant.

 9

10          A document requesting a court order must be styled as a motion, not a letter. See FED. R.

11   CIV. P. 7; LR IA 10-1. Letters to a judge will be disregarded. Therefore, the Letter dated

12   September 4, 2019 (ECF No. 52) will be stricken from the record.

13                                           CONCLUSION

14          IT IS HEREBY ORDERED that the Letter dated September 4, 2019 (ECF No. 52) be

15   stricken from the record.

16          IT IS SO ORDERED.

17              6thday
     Dated this 1st dayofofMay
                            September,
                               2019.   2019.

18

19                                                _____________________________________
                                                            ROBERT C. JONES
20                                                       United States District Judge

21

22

23

24
 1

 2                                                1 of 1

 3
